              Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 1 of 25



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
  JULIA WRIGHT,

       Plaintiff,

  v.                                                      Case No. ________________

  UNIVERSITY OF MARYLAND,                                             COMPLAINT
                                                           (Violations of Title VII, and Title IX)
  Hon. Brian E. Frosh
  Attorney General of Maryland                                      Jury Trial Requested
  200 St. Paul Place
  Baltimore, Maryland 21202

       Defendants.




         COMES NOW the Plaintiff, Julia Wright, by and through the undersigned counsel, and

for her cause of action states the following:


                                           INTRODUCTION


         1.         Plaintiff Julia Wright (“Wright” or “Coach Wright”) brings this action against the

Defendant University of Maryland (“UM”) for damages, equitable and other relief, and for gender

discrimination and retaliation in her employment in violation of her rights under federal law.

         2.         Coach Wright was impacted by gender bias and stereotypes in the assessment of

her performance and retaliated against for bringing forward concerns and complaints of gender

inequities.

         3.         Coach Wright was held to a different and higher standard than male coaches who

were given more resources and opportunities to be successful in their programs than Coach Wright.

         4.         Coach Wright was fired for advocating on behalf of female student athletes to be

treated fairly and equitably.


                                                    1
             Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 2 of 25



        5.       Coach Wright was retaliated against after advocating that her program not be

ignored and provided with less resources than programs that were coached by males.

        6.       Defendant UM chose to fire a great coach because she advocated for gender

equality on behalf of herself, her program, and her student athletes, in an effort to silence her and

others who might bring concerns forward.

                                   SUMMARY OF THE CLAIMS

        7.       This is an action brought pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, et seq. (hereinafter “Title VII”) and Title IX of the Education Amendments of

1972, 20 U.S.C. § 1681, et seq. (hereinafter “Title IX.

        8.       Title VII protects employees from gender-based discrimination and retaliation in

the terms and conditions of their employment.

        9.       Title IX prohibits gender discrimination in educational institutions that receive

federal financial assistance like UM.

        10.      Title IX prohibits gender discrimination in all of UM’s programs and activities

including athletics.

        11.      Title IX ensures equal access to facilities, equipment and funding for male and

female college student athletes.

        12.      Title IX also protects students and faculty who complain about equity issues,

including equal access to opportunities and competitiveness in athletic programs and from

retaliation.

        13.      Title VII employment claims can be brought contemporaneously with Title IX

employment discrimination claims.




                                                  2
          Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 3 of 25



       14.     Female coaches are often judged differently and more harshly than their male coach

counterparts by administrations, their student athletes, and parents. They are often not given the

same respect for their coaching decisions and expected to behave in a manner that is more

consistent with gender stereotypes about females. For example, female coaches are expected to be

reserved, kind, and motherly to their student athletes as opposed to loud, assertive, or stern.

       15.     These double standards result in student athlete complaints about coaches that are

the direct result of gender bias. Universities that rely in whole or in part upon student complaints

of their coaches premised upon bias or stereotypes are liable for gender discrimination under Title

IX and Title VII.

       16.     Universities also react and respond differently to complaints from student athletes

about their coach based on the gender of the coach. For example, university administration will

often coddle and appease female student athletes who complain about their female coach yet ignore

or overlook similar complaints from male student athletes about their male coach.

       17.     The result of double standards (gender bias) in how female and male athletes are

treated places male athletes who complain about their coaches at risk, as their complaints are often

ignored. Likewise, it places female coaches at risk, as they may receive more student complaints

and are held to a higher standard by the administration.

       18.     Universities may also have gender biases in how they manage and measure coaches.

As a result, they may hold female coaches to a higher standard, pay them less, and value their

teams less favorably.

       19.     Any of these biases or stereotypes - relying on bias of players towards coaches,

treating the complaints of female student athletes differently than male student athletes, or holding




                                                  3
         Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 4 of 25



the female coach to double standards – are all forms of gender discrimination that violate the

purpose and scope of Title VII and Title IX.

                                JURISDICTION AND VENUE

       20.     Jurisdiction and venue exist in this Court, as the majority of events giving rise to

this lawsuit occurred in College Park, Maryland.

       21.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 and the Court's

pendent claim jurisdiction under 28 U.S.C. § 1367(a).

       22.     Venue is appropriate in this District under 28 U.S.C. §§ 1391(b) and (c).

       23.     Coach Wright’s EEOC charge against Defendant was filed on February 5, 2020.

       24.     The EEOC charge alleged, inter alia, that Defendant discriminated against Coach

Wright on the basis of sex and terminated her in retaliation for protected complaints.

       25.     The EEOC issued a Notice of Right to Sue dated May 14, 2021. This action is being

brought within ninety (90) days from the issuance of the Notice of Right to Sue.

                                            PARTIES

       26.     Plaintiff Julia Wright, a female, is a current resident of Commerce City, Colorado,

previously having lived in Washington D.C.

       27.     Defendant UM is an institution of higher education located in College Station,

Maryland, whose athletic teams participate in the NCAA Division I Big 10 Conference.

             STEREOTYPE AND BIAS RISK; STATUTORY PROTECTIONS

Risks of Gender Stereotypes

       28.     A female is expected to behave in a manner that is consistent with societal

stereotypes about females.




                                                4
             Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 5 of 25



         29.      Societal expectations of females include that they identify with the role of family

caretaker/nurturer, not the role of “leader,” such as a head coach.

         30.      The role of leader, or head coach, was designed and remains defined as a “male-

type” task. Coaching behavior is, therefore, supposed to be consistent with expectations of how a

male should behave, not a female. The fact that leader/head coach positions remain associated with

male-type tasks or behavior as results from stereotypes is confirmed by social science.1

         31.      These expectations or stereotypes about the roles of females create what is called a

“lack of fit” or “role incongruity” when women hold high-level positions such as administrator or

head coach.

         32.      This lack of fit leads students, parents, and administrators to evaluate the behavior

of female coaches differently than they evaluate the behavior of male coaches. This risk of gender

stereotyping also exists regardless of whether the athlete is male or female.2

         33.      As a result of stereotypes, a female coach who behaves in a stereotypically feminine

manner is blamed for being too soft as a coach. A female coach who behaves in the manner in

which we expect head coaches to behave (i.e., male-type tasks and behavior) is often blamed for

being too harsh.

         34.      Males are not similarly evaluated based on this double standard.




         1
            Burton, Laura J., Underrepresentation of Women in Sport Leadership: A Review of Research,
Sport Mgmt. Rev., Elsevier, vol. 18(2), pp. 155–165 (2014).
         2
           “Qualitative research has reported that 8 out of 12 collegiate female athletes (basketball, softball,
golf, cross-country, track and field and soccer) also preferred a male coach.” Fisher et al., Attitudes Toward
and Preferences for Male and Female Personal Trainers, International Journal of Exercise Science, Vol.
6(4) p. 257 (2013). See also Fasting, K. & Pfister, G., Female and male coaches in the eyes of female elite
soccer players. Eur. Physical Educ. Rev. 6(1); 91–110 (2000); Frankl, D. & Babbitt, D.G., Gender bias: a
study of high school track and field athletes’ perceptions of hypothetical male and female head coaches. J. Sport Behavior
21; 396–407 (1998); Frey, M., Czech, D.R. et al., An exploration of female athletes’ experiences and perceptions of male
and female coaches, The Sport J. 9(4) (2006).

                                                            5
            Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 6 of 25



        35.      The double standards, “lack of fit” or stereotypes, often result in student-athlete

complaints against female coaches.

        36.      These student-athlete complaints occur despite the fact that the female coaches are

not coaching any differently, and certainly no more harshly, than male coaches.

Segregation of Women’s Sports/Leadership Roles As Evidence of Stereotype

        37.      Women remain, disturbingly, effectively segregated in college athletics.

        38.      Statistics show that 75% of athletic directors are male, 97% of men’s teams are

coached exclusively by men, and men serve as head coaches of 55% of women’s teams.3

        39.      The gender segregation in college athletics is not “separate but equal,” but rather a

one-way segregation that gives men exclusive, complete access to coaching men, and

disproportionate access to coaching women.4

        40.      Regardless of physical differences between male and female athletes, there is no

reason (other than gender stereotypes) for a university to recruit and hire only men to coach men

while permitting men to hold coaching positions on women’s teams.5




        3   As of 2014, the data showed that 57.1% of women’s teams are coached by males and 97% of
men’s teams are coached by males. 77.7% of athletic directors are male. Acosta and Carpenter, Women in
Intercollegiate Sport (2014).
          4
            “Imposing sex segregation on sports is problematic for many reasons. Sex segregation reflects
and reinforces a binary view of both sex and gender unsupported by science. It communicates that women
are physically unable to compete against men, even though research indicates considerable variation among
individual athletes and different sports, and further reveals that attributes other than sex are often more
important determinants of athletic ability. It reinforces unfounded gender stereotypes that harm both women
and men. And sex segregation uncritically prioritizes athletic activities involving strengths typically
associated with male bodies, without requiring us to ask why we view these strengths as the most important
in the first place.” Leong, Against Women’s Sports, Washington University Law Review, Vol 95:1 (2018).
          5
            “Based on our results and other findings (e.g., Berri et al. 2009) that have examined the impact of
head coaches on teams’ and players’ performances, it appears that both men and women are readily
equipped for success in the coaching profession (and in some cases, women coaches have been more
successful than the male coaches they replace; Aicher and Sagas 2010). As such, our results imply that the
absence of women coaches for men’s teams is not grounded in any objective or reliable evidence.” Darvin,
L., Pegoraro, A., & Berri, D., Are Men Better Leaders? An Investigation of Head Coaches’ Gender and

                                                      6
          Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 7 of 25



Gendered Socialization Differences

       41.     Gendered socialization refers to the differences in how young men and young report

their emotional responses to perceived risks of emotional or physical harm.

       42.     Young women are socialized to report emotion and risk more openly to each other,

to parents, and to other third parties, while young men are socialized to refrain from reporting such

emotions or risks.

       43.     The differences in the amount, type, or manner of reporting feelings or emotional

risk do not mean men and women feel emotion differently.

       44.     The socialized difference in how men and women report emotion also does not

mean men are emotionally stronger or women weaker.

       45.     Men and women feel emotion (fear, worry, insecurity, threat) in similar ways, but

they are socialized to express that emotion differently.

       46.     Male and female athletes will often choose to express feelings (fear, concern,

worry, doubt, insecurity, etc.) that are a normal part of being a young adult and/or a collegiate

athlete in different ways, even if the emotions they feel, as men and women, are the same.

       47.     As a result of these gendered socialization differences, coaches of female programs

receive more student-athlete complaints when compared to coaches of male programs, regardless

of whether the coaches are behaving any differently toward the athletes than coaches of male

programs.

       48.     UM, as with most universities, has experienced these differences in the number and

manner of how athletes on male teams complain compared to female teams.




Individual Players’ Performance in Amateur and Professional Women’s Basketball, Sex Roles, 78:455–66
(2018).

                                                 7
            Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 8 of 25



         49.    UM, as with most universities, has several outlets for student athletes to report

concerns about coaching, including all-sport surveys, exit interviews, a formal student-grievance

process, and informal verbal or written complaint channels (e.g. reports to other coaching staff,

administration, academic advisors, etc.).

         50.    As a result of gendered socialization, educational institutions also respond

differently to student athletes based on their gender. They will often only respond to complaints

made in a certain way or using a certain vehicle—written or emailed complaints or other methods

used more often by women. Universities often will not review, react or respond to the manner of

complaints used more often by males—such as all-sport surveys or complaints to counselors or

academic advisors.

         51.    As a result of the gendered approach to student complaints, universities often

coddle and patronize concerns raised by female athletes, while ignoring or overlooking male

athletes who raise complaints about legitimate concerns.

         52.    A female coach who engages in normal coaching behavior will be evaluated

differently (and less favorably) than a male coach who engages in that same normal coaching

behavior.

         53.    A female athlete who has an emotional response to normal coaching behavior is

more likely than a similar male to report this response to parents or to administration, and the

university is more likely to react to that report by taking action that will undermine the female

coach.

         54.    Athletes who report normal coaching behavior will often label that behavior as

harmful by using words like, bully, abuse, isolation, fear, harassment or pressure.




                                                 8
            Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 9 of 25



       55.      The labels used by athletes who report normal coaching behavior of female coaches

are most often reflecting the differential evaluation of the female coach’s behavior, not reporting

objectively problematic coaching methods.

       56.      When a report is made about the behavior of a female coach, it is more likely that

a university will fault the female coach than it would fault a male coach for engaging in the same

behavior.

       57.      Because of gender stereotypes and gendered socialization, a university (through

administrators, investigators, board members, trustees, etc.) will fault the female coach in at least

two ways.

                a. The university will fault the female coach for the mere fact that the athletes

                   claim to be harmed or feel negative emotion.

                b. The university will more quickly, and with less evidence, fault the female coach

                   for any mistake, act of poor judgment or out-of-context comment.

       58.      The result is that a complaint applying a label to a female coach (e.g., “bully”)

becomes more easily believed and more easily results in blame/fault placed on the female coach

with less evidence.

       59.      Complaints about the behavior of Coach Wright were made, at least in part, because

of gendered socialization and in part because of the differential gendered expectations placed on

them as female coaches.

       60.      Any of these biases and stereotypes—relying on biased student-athlete complaints

against coaches, treating the complaints of female athletes differently than those made by male

athletes, or holding female coaches to double standards—are forms of gender discrimination that

violate the purpose and scope of state discrimination laws



                                                 9
         Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 10 of 25



       61.     If any complaints about Coach Wright were the result of gender differences in how

athletes complain or gender stereotypes, that could not have formed a legitimate basis to evaluate

or terminate her from her employment.

       62.     That is especially true in light of the male coach who was hired to replace Coach

Wright. This male coach has been the subject of many student-athlete complaints, to the point

where several female student athletes are transferring; yet the male softball coach has not been

terminated.

                                  TITLE IX REGULATIONS

       63.     The Supreme Court of the United States has held that Title IX has an implied private

right of action for discrimination and retaliation. Cannon v. University of Chicago, 441 U.S. 677,

717 (1979); North Haven Bd. of Educ. v. Bell, 456 U.S. 512 (1982); Jackson v. Birmingham Board

of Education, 544 U.S. 167, 179 (2005).

       64.     The Supreme Court of the United States has held that Title IX cases provide for

remedies including, but not limited to, monetary damages and equitable relief. Fitzgerald v.

Barnstable Sch. Comm., 555 U.S. 246, 255-56 (2009); Barnes v. Gorman, 536 U.S. 181, 187-88

(2002); Davis v. Monroe County Bd. of Educ., 526, U.S. 629, 633 (1999); Franklin v. Gwinnett

County Public Schools, 503 U.S. 60, 62–63 (1992).

       65.     UM is a “recipient” of federal financial assistance within the meaning of Title IX.

34 C.F.R. § 106.2(h).

       66.     As a recipient of federal financial assistance, UM must agree to comply with Title

IX regulations codified at 34 C.F.R. § 106 et seq. as a condition precedent to receiving federal

financial assistance. 34 C.F.R. § 106.4 (“Assurance required”).




                                                10
         Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 11 of 25



       67.     UM’s Title IX obligations include protecting UM students and employees from

gender discrimination in education and employment.

       68.     The Title IX Education Programs or Activities Regulations prohibit UM from

providing any aid, benefit, or service to a student on the basis of sex including but not limited to

actions that would:

               …
               (1) Treat one person differently from another in determining whether such person
                   satisfies any requirement or condition for the provision of such aid, benefit, or
                   service;

               (2) Provide different aid, benefits, or services or provide aid, benefits, or services
                   in a different manner;

               (3) Deny any person any such aid, benefit, or service;

               (4) Subject any person to separate or different rules of behavior, sanctions, or other
                   treatment;

               (5) Apply any rule concerning the domicile or residence of a student or applicant,
                   including eligibility for in-state fees and tuition;

               (6) Aid or perpetuate discrimination against any person by providing significant
                   assistance to any agency, organization, or person which discriminates on the
                   basis of sex in providing any aid, benefit or service to students or employees;

               (7) Otherwise limit any person in the enjoyment of any right, privilege, advantage,
               or opportunity.
               …

34 CFR § 106.31(b).


       69.     The Supreme Court upheld the validity of the employment regulations in North

Haven Bd. Of Educ. v. Bell, 456 U.S. 512 (1982). See also Brine v. Univ. of Iowa, 90 F.3d 271,

275-76 (8th Cir. 1996) (looking to 34 C.F.R. § 106.51 regulations to define Title IX claim in

conjunction with statute).




                                                11
         Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 12 of 25



       70.     The Title IX Employment Regulations found in 34 C.F.R. § 106, Subpart E protect

against various forms of employment discrimination including but not limited to:

               (1) Recruitment, advertising, and the process of application for employment;

               (2) Hiring, upgrading, promotion, consideration for and award of tenure, demotion,
               transfer, layoff, termination, application of nepotism policies, right of return from
               layoff, and rehiring;

               (3) Rates of pay or any other form of compensation, and changes in compensation;

               (4) Job assignments, classifications and structure, including position descriptions,
               lines of progression, and seniority lists;

               (5) The terms of any collective bargaining agreement;

               (6) Granting and return from leaves of absence, leave for pregnancy, childbirth,
               false pregnancy, termination of pregnancy, leave for persons of either sex to care
               for children or dependents, or any other leave;

               (7) Fringe benefits available by virtue of employment, whether or not administered
               by the recipient;

               (8) Selection and financial support for training, including apprenticeship,
               professional meetings, conferences, and other related activities, selection for tuition
               assistance, selection for sabbaticals and leaves of absence to pursue training;

               (9) Employer-sponsored activities, including those that are social or recreational;
               and

               (10) Any other term, condition, or privilege of employment.
…

34 C.F.R. § 106.51(b).

       71.     UM’s obligations pursuant to the Title IX regulations also protect its students and

employees from retaliation for making complaints protected under Title IX.

       72.     Title IX incorporates the anti-retaliation provisions of Title VI of the Civil Rights

Act of 1964. 34 C.F.R. § 106.71 (incorporating the retaliation language of the regulations under

Title VI [34 C.F.R. § 100.7(e)]).



                                                 12
         Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 13 of 25



       73.     Title IX makes it unlawful to retaliate against individuals—including coaches—not

just when they file a complaint alleging a violation of Title IX, but also when they participate in a

Title IX investigation, hearing, or proceeding, or advocate for others’ Title IX rights.

       74.     In 1974 and 1975, Congress formalized its intent to include athletics programs

under the protection of Title IX when it successfully proposed regulations that specifically

addressed athletics. S. Conf. Rep. No. 1026, 93rd Cong., 2d Sess. 4271 (1974); 34 CFR § 106.41.

                                   STATEMENT OF FACTS

       75.     Defendant hired Coach Wright in approximately July of 2015 as Head Women’s

Softball at the University of Maryland.

       76.     Coach Wright took over the softball program where she was the third head coach

hired in three years.

       77.     There was no stability within the softball program at this time and many dissatisfied

student-athletes.

       78.     Coach Wright knew she was going to have to rebuild the team.

       79.     She discussed rebuilding the team with her supervisors on several occasions, which

they confirmed that rebuilding the team would be a challenge.

       80.     Coach Wright talked with her direct supervisor, Assistant AD Kristen Brown, about

how much of a struggle it would be to win because the team was so depleted for a failure to recruit

prior to Coach Wright taking over the program.

       81.     A program cannot be successful if a coach fails to recruit.

       82.     The previous coach had only secured two commitments to play softball at

Maryland, which is extremely deficient in a Division I school because softball recruiting can start

as early as eighth grade.



                                                 13
         Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 14 of 25



       83.     When a sports program is depleted of talented athletes because of a failure to

recruit, it often takes years to rebuild the program in order for it to be successful.

       84.     Coach Wright knew that she needed to rebuild the program and make decisions that

some student-athletes would dislike.

       85.     These decisions were made to try and take the program in a successful direction.

       86.     To be successful or to attempt to lead a successful team, Coach Wright changed up

the lineup.

       87.     A change in the lineup is a decision every coach makes in order to have or attempt

to have a successful team.

       88.     Coach Wright spoke with students regarding their performance, both individually

and as a group, and attempted to lead them to performing better as coaches do.

       89.     When students did not progress in their overall performance, they did not receive

as much playing time.

       90.     This led to a complaint by a mother for not allowing her daughters to as much time

as the mother thought they should receive.

       91.     In regard to the parent-complaint, Athletic Director Kevin Anderson told Plaintiff

this complaint was “baseless.”

       92.     Plaintiff believed there was support from the administration as male coaches are

permitted to make coaching decisions regarding their roster and playing time every day.

       93.     Additionally, AD Evans made comments that the family was being unreasonable

and “fucking crazy.”

       94.     The athletic administration also received an anonymous complaint from someone

by the name of “Tom Snitch”



                                                  14
           Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 15 of 25



          95.    “Tom Snitch” was the uncle of a player who had received less playing time and had

been talked to repeatedly by Coach Wright about changing her attitude and accepting the new

coaching methods Coach Wright was attempting to instill.

          96.    Tom Snitch then made false allegation that Coach Wright was engaging in criminal

activities by making the students run barefoot in the winter.

          97.    Coach Wright explained that was false, that she never made the students run

barefoot, and some students chose to run in their socks on a 60-degree-day in January rather than

change out of their cleats into their running shoes.

          98.    Defendant fully accepted her explanation.

          99.    Coach Wright also was accused of withholding food, which was false.

          100.   Defendant knew or should have known that Coach Wright never withheld food, and

instead worked with a nutritionist who limited the amount of junk food student athletes should eat.

          101.   Additionally, there were expense reports that detailed the amount of food that was

purchased for the team.

          102.   Defendant, after she was terminated and part of the shifting reasons, also tried to

hold Coach Wright responsible for a workout that was developed by the strength coach.

          103.   A student athlete had a medical condition, which had never been disclosed to Coach

Wright by the student athlete or the training staff.

          104.   The student got sick during the workout, and the trainer was called immediately to

assist.

          105.   Once Coach Wright learned of the student athlete’s medical condition, she tailored

the workouts differently to provide for an accommodation.

          106.   This was all known to and approved by the athletic department administration.



                                                 15
           Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 16 of 25



       107.      Yet despite having approval of her coaching methods and affirmation that the

complaints about her were baseless at the time they occurred, Defendant has now changed its

position and used it in the decision to terminate her.

       108.      In May 2018, a few members of the team again made complaints to Asst AD Brown

about lack of playing time.

       109.      Asst AD Brown investigated by talking to the rest of the team and the assistant

coaches, who would not and could not corroborate those complaints as the lack of playing time

was justified.

       110.      Asst AD Brown confirmed and found that the complaints were merely coaching

methods that every coach at UM is free to utilize, and that there was no basis for the complaints

nor any basis for discipline issued to Coach Wright.

       111.      Coach Wright also received a complaint by a student athlete who had not been

playing very well.

       112.      When Coach Wright tried to hold her accountable and coach her to play better, the

student athlete screamed at Plaintiff and her assistant coaches before pre-game warmups.

       113.      Plaintiff and the assistant coaches tried to talk with this student-athlete, but she

refused.

       114.      Plaintiff was then berated by this student-athlete’s parents which Plaintiff stood by

and took despite this being completely inappropriate and unprofessional and 15 minutes prior to

the game.

       115.      When Plaintiff tried to respectfully speak with the student-athlete and her parents

after the incident to let them cool down, they again refused.

       116.      Coach Wright told Defendant about what happened, but nothing was done.



                                                  16
         Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 17 of 25



        117.    Those parents likely would not have yelled at a male coach in that manner, but more

importantly, the administration would have supported the male coach.

        118.    The athletic administration did not support Coach Wright like they supported male

coaches who engaged in similar or worse behavior.

        119.    The former football coach received complaints of abuse by male athletes, but those

complaints were ignored.

        120.    The former football coaches’ coaching methods lead to the death of a student

athlete, but the football coach was not fired.

        121.    Instead, he was brought back to coach the team and it was not until the team made

a public display of walking out on the coach indicating they did not feel safe playing for him after

their teammate died from being overworked in a practice, that UM fired the male coach.

        122.    Besides not having enough Division I athletes to be successful in the Big 10, Coach

Wright also noticed that the facilities were substandard.

        123.    In August 2015, she provided administration with “Project Pride” which was a

PowerPoint where Coach Wright advocated for the team to have better facilities.

        124.    Coach Wright also advocated for her team over the years to ensure the field was

being maintained properly.

        125.    Coach Wright had to step in several times because the field was not being watered

and not maintained properly, which was causing unsafe conditions for the student athletes.

        126.    When Coach Wright advocated that her field be properly maintained, she was

labeled as difficult to work with.

        127.    Coach Wright often had to water and tend to the field herself to make sure it was

safe for her athletes.



                                                 17
          Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 18 of 25



         128.   Coach Wright specifically complained to Asst AD Brown about having to perform

the maintenance on her field and asked whether the men’s basketball coach was required to

monitor and ensure the gym floor was safe for his athletes. Specifically, she asked if the men’s

basketball coach complained the floor was too slippery if he was personally required to fix the

floor.

         129.   Asst AD Brown told her that was a good point, but nothing was done, and Coach

Wright continued to have to water the field and tend to it herself.

         130.   When it came to matters of discipline or change to the team, or interactions with

other departments, Coach Wright informed either Asst AD Brown or AD Evans about her

intentions, they discussed them with her, and gave their approval or Coach Wright would not have

done them.

         131.   Defendants also now claim that part of the reason Coach Wright was terminated

was because student athletes elected to transfer to other schools.

         132.   Coach Wright was replaced by a male in September 2019.

         133.   The male coach has had at least three student athletes transfer out of the program

and two potential student athletes decommit to UM during his first year.

         134.   There are three additional softball student athletes that are transferring from UM

this year.

         135.   Student athletes transfer for a number of reasons, including in and out of the men’s

teams.

         136.   Transfers are so expected in the NCAA, there is a transfer portal that athletes must

enter, which provides the student the opportunity to look at other schools and coaches the

opportunity to recruit from the transfer portal.



                                                   18
         Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 19 of 25



       137.    UM utilizes that transfer portal to recruit athletes and also allows athletes to enter

into the transfer portal when they are dissatisfied with their experience at UM.

       138.    Defendant also claimed to the EEOC that Coach Wright had assistant coaches leave

the program, which was part of the reason she was fired.

       139.    Male teams and male coaches at UM have assistant coaches leave regularly, but it

is not held against male coaches.

       140.    Assistant coaches often look to leave programs for a number of reasons, including

to advance their career or moving with their family.

       141.    Whenever Coach Wright had an assistant leave, it was discussed at length with her

supervisor Asst AD Brown or AD Evans or AD Anderson.

       142.    There was one assistant coach that Coach Wright determined was not a good fit for

her program, to which she discussed with AD Evans. AD Evans told her, “Julie, everyone makes

a bad hire.”

       143.    Despite Defendant approving the reasons for assistant coaches leaving or being

asked to leave, Defendant is now attempting to hold those same approvals against Coach Wright.

       144.    Defendant has also used her overall record, including the record where she was told

she knew she was not going to be successful in winning games because the team was so depleted,

as a reason to terminate her.

       145.    Comparatively to the men’s teams, Coach Wright was not given the proper

resources in order to be successful. Specifically, Coach Wright brought forward concern that the

team could not be successful because the softball team was not getting things like the men’s teams

received, including but not limited to:

               a. A qualified strength and conditioning coach;



                                                19
         Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 20 of 25



                b. A full-time trainer;

                c. A competent and qualified trainer;

                d. A competent and qualified media person;

                e. A media person and trainer who did not go out drinking together while on road

                    trips in front of the student athletes and then discuss it with them;

                f. Qualified facilities staff;

        146.    Coach Wright also complained that the quality of support staff the softball team

was provided was substandard because they used softball as some sort of training ground, and if

the individual was any good, they got transferred from softball. This meant that Coach Wright did

not have consistent individuals to help her team in the areas of sports psychologists, media,

nutrition, academic advisors, strength coaches, etc.

        147.    Coach Wright was terminated because of her gender and in particular gender

stereotypes, which led to complaints about her that resulted in the decision to terminate her based

on those complaints.

        148.    Her coaching methods and behavior were open to anyone at Defendant and those

who watched her and know her behaviors or methods never crossed a line.

        149.    If she had been too loud, too demanding, to direct, etc. let alone abusive, it would

be a simple matter for anyone to evaluate her at a practice or talk to the athletes.

        150.    Plaintiff was not given the same treatment as male coaches and was not permitted

normal, everyday, coaching decisions.

        151.    Some male coaches were allowed to cut players, yell at players, or coach in methods

that resulted in death.

        152.    Some male coaches received complaints from student athletes.



                                                  20
         Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 21 of 25



        153.    Some male coaches have not been successful in regard to their record.

        154.    These male coaches were allowed to maintain their jobs with Defendant.

        155.    Due to Defendant’s double standard and gender bias, Plaintiff was terminated.

        156.    Plaintiff was terminated August 7, 2019.

        157.    In order to try and salvage her career, Plaintiff was allowed to say she resigned—

despite being terminated.


                                     FIRST CAUSE OF ACTION
                                         Violation of Title VII
                                 (Gender Discrimination & Retaliation)



        158.    Plaintiff re-alleges the preceding paragraphs as if fully set forth herein.

        159.    Coach Wright has satisfied all administrative requirements and conditions

precedent for bringing suit under Title VII on this claim.

        160.    Under the provisions of Title VII, it is unlawful for an employer to discriminate

against an employee on the basis of sex or to retaliate against her for engaging in activity

protected by Title VII.

        161.    At all times, Defendant was an “employer” within the meaning of Title VII.

        162.    Defendant’s conduct was discriminatory against Coach Wright with respect to

failing to treat her equally to male coaches, allowing her to be discriminated against by her

supervisors, subjecting her to different and heightened scrutiny at work, holding her to different

and higher standards, and retaliating against her for engaging in conduct protected by Title VII,

all in violation of Title VII.




                                                  21
         Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 22 of 25



       163.    Defendant discriminated against Coach Wright on the basis of gender in violation

of Title VII by holding her to a different standard than similarly-situated men in the terms and

conditions of her employment, including her termination of employment

       164.    As a result of Defendant’s conduct, Coach Wright suffered loss of employment,

emotional pain and suffering, humiliation, embarrassment, inconvenience, damage to her

reputation, loss of career, and out-of-pocket expenses.

       165.    The actions of Defendant also require the imposition of specific equitable and

injunctive relief necessary to enforce the mandates of Title VII, including reinstatement, front

pay, training, oversight of the athletic department and UM to ensure gender equity throughout

the university, and any other equitable relief deemed appropriate by the Court.

                               SECOND CAUSE OF ACTION
                                    Violation of Title IX
                            (Gender Discrimination & Retaliation)

       166.    Plaintiff re-alleges the preceding paragraphs as if fully set forth herein.

       167.    Defendant’s educational programs and activities receive federal financial

assistance within the meaning of Title IX.

       168.    Title IX regulations require Defendant to take such remedial action as is necessary

to overcome the effects of sex discrimination in violation of Title IX.

       169.    Through comments and behaviors motivated by gender bias, Defendant also

discriminated against Coach Wright’s female student athletes in violation of Title IX, 34 C.F.R.

§ 106.41, for which Coach Wright was advocating on her student-athlete’s behalf. Defendant did

not provide female softball players equal athletic opportunities in several areas which include but

are not limited to:

               a. The provision of equipment and supplies;


                                                 22
         Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 23 of 25



               b. Scheduling of games and practice time;

               c. Travel and per diem allowance;

               d. Opportunity to receive coaching;

               e. Assignment and compensation for coaches;

               f. Provision of practice and competitive facilities;

               g. Provision of medical and training services; and

               h. Publicity.

       170.    When Coach Wright complained about discriminatory treatment of her students

she was retaliated against by the administration.

       171.    After Coach Wright complained about gender inequities, she was retaliated

against by being terminated in violation of Title IX, among other things.

       172.    Defendant violated Coach Wright’s rights, and the rights of female student

athletes, when Coach Wright was fired her for advocating for female student athletes to receive

equal opportunities to receive competitive coaching, the provision of equipment and supplies,

scheduling of games and practice time, provision of competitive facilities, publicity and other

opportunities afforded by Title IX and as required by 34 C.F.R. § 106.41, et seq.

       173.    Title IX incorporates the anti-retaliation provisions of Title VI of the Civil Rights

Act of 1964. 34 C.F.R. § 106.71 (incorporating the retaliation language of the regulations under

Title VI [34 C.F.R. § 100.7(e)]).

       174.    As a result of Defendant’s actions, Coach Wright has in the past and will in the

future suffer injuries and damages as set forth above.




                                                23
         Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 24 of 25



       175.    As a result of Defendant’s actions, Coach Wright seeks monetary damages

including, but not limited to, economic and career loss and damages for the indignity and

humiliation of being retaliated against.

       176.    The actions of Defendant also require the imposition of specific equitable and

injunctive relief necessary to enforce the mandates of Title VII and Title IX including, but not

limited to:

               a. Reinstatement of Plaintiff to her position as head coach;

               b. Training on the removal of implicit bias and gender stereotypes from the

                   assessment of female students and female coaches;

               c. A court order requiring that the Defendant be audited regarding its compliance

                   with Title IX and that any failures or violations of Title IX be immediately

                   remedied by the university;

               d. That Defendant be required to take steps to not only comply with Title IX, but

                   to provide additional remedies and funding to make up for shortcomings and

                   the failure to make progress as required by Title IX; and

               e. Such other and further relief under Title IX as needed to make Coach Wright

                   and other females similarly situated at Defendant whole.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Coach Wright requests judgment against Defendant in an amount

which will fully and fairly compensate her for her injuries and damages; reinstatement;

compensatory damages for loss of employment, emotional pain and suffering, indignity,

humiliation, embarrassment, inconvenience, damage to her reputation, loss of career, and out-of-

pocket expenses; equitable relief; and any other relief the Court deems just and necessary to make


                                                 24
         Case 8:21-cv-01757-GLS Document 1 Filed 07/14/21 Page 25 of 25



Plaintiff whole and effectuate the purposes of Title VII and Title IX; prejudgment and post-

judgment interest as allowed by law; attorneys’ fees; expert witness fees; and costs.



                                        JURY DEMAND

       COMES NOW the Plaintiff, Julia Wright, and hereby requests a trial by jury in the above-

captioned matter.

                                             _____/s/ David R. Cashdan________
                                             USDC MD No. 08977
                                             David R. Cashdan
                                             dcashdan@cashdankane.com
                                             Cashdan & Kane, PLLC
                                             1717 K Street NW, Suite 1110
                                             Washington, D.C. 20006
                                             Telephone: (202) 862-4330



                                             _________________________________
                                             Jill Zwagerman, Pro Hac Vice Pending
                                             jzwagerman@newkirklaw.com
                                             Thomas Newkirk, Pro Hac Vice Pending
                                             tnewkirk@newkirklaw.com
                                             NEWKIRK ZWAGERMAN, P.L.C.
                                             521 East Locust Street, Suite 300
                                             Des Moines, IA 50309
                                             Telephone: (515) 883-2000
                                             Fax: (515) 883-2004

                                             ATTORNEYS FOR PLAINTIFF




                                                25
